         Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESTERN STAR HOSPITAL AUTHORITY                       :
INC., t/d/b/a METRO HEALTH EMS                        :      CIVIL ACTION
                         Plaintiff                    :
               vs.                                    :
                                                      :
UNITED STATES DEPARTMENT OF                           :
VETERAN AFFAIRS                                       :
                    Defendant                         :      NO. 18-1011

                          AFFIDAVIT OF PHINORICE J. BOLDIN

I, Phinorice J. Bolin, hereby depose and state:

          1.    I am counsel for Plaintiff, Western Star Hospital Authority, Inc., t/d/b/a/ Metro

Health, EMS (“Plaintiff” or “Metro Health”).

         2.     Based on information and belief, in response to the complaint lodged by Metro-

Health, a representative of Department of VA instituted an investigation into Metro-Health’s

complaints.

          3.    Based on information and belief, in response to and/or due to the complaint

lodged by Plaintiff Metro-Health, the Department of VA Administrative Investigation Board (the

“AIB”), conducted an investigation of Metro-Health’s complaint.

          4.    Pursuant to the FOIA, on October 2, 2017, Plaintiff Metro-Health sought copies

of all documents and information gathered by the AIB as a part of its investigation into Metro-

Health’s claim (the “Request”). A copy of the Request is attached hereto, as Exhibit “1”.

          5.    Based on information and belief, between October 2, 2017 and December 27,

2017, the VA transferred Plaintiff’s Request to multiple departments and locations at the

Department of the VA.




{01586640;v1}
         Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 2 of 24



          6.    On or about December 27, 2017, Jeffrey Adamson, (Acting) VA Healthcare VISN

4 FOIA Officer, advised Plaintiff that the VHA had assigned the Request to him.

          7.    Four (4) months later, Mr. Adamson forwarded a letter to Plaintiff, a copy of

which is attached hereto as Exhibit “2”, with a CD containing 1385 pages of documents, replete

with redactions (collectively referred to as the “Response”).

          8.    The Response is insufficient and contrary to the obligations of the Department of

the VA under the applicable provisions of the FOIA.

          9.    Specifically, the Response is replete with mass redactions that render it nearly

impossible to gather any type of reasonable information from the Response.

          10.   By way of example, every single witness interview response is redacted in full.

          11.   Moreover, nearly every single email produced contains redactions, many of which

constitute the entirety of the information within the email.

          12.   This Response, and the redactions therein, provide no meaningful information to

Metro-Health and preclude the ability of Metro-Health, or undersigned counsel, to make

determinations as to the nature of the actions against Metro-Health, including the collective

racial bias against Metro-Health.

          13.   By letter dated June 8, 2018, Plaintiff Metro-Health served the Office of General

Counsel of the Department of VA, with its appeal of the Response under the FOIA. A copy of

the package is attached hereto as Exhibit “3”.

          14.   Via letter dated June 15, 2018, the Department of VA acknowledged receipt of

the appeal filed by Metro-Health, but did not produce unblemished copies of the records

requested. A copy of the letter is attached hereto as Exhibit “4”.




{01586640;v1}
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 3 of 24
          Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 4 of 24




                                   EXHIBIT 1




{01586804;v1}
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 5 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 6 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 7 of 24
          Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 8 of 24




                                   EXHIBIT 2




{01586799;v1}
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 9 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 10 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 11 of 24
         Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 12 of 24




                                  EXHIBIT 3




{01586799;v1}
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 13 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 14 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 15 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 16 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 17 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 18 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 19 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 20 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 21 of 24
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 22 of 24
         Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 23 of 24




                                  EXHIBIT 4




{01586799;v1}
Case 2:18-cv-01011-DSC Document 46-3 Filed 05/01/19 Page 24 of 24
